DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 62 and 85 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group B, there being no allowable generic or linking claim. Election of Group A (claims 1-43) was made without traverse in the reply filed on 03/28/2022.
Response to Amendment
An amendment to the claims was made on 03/28/2022 in response to the restriction requirement sent out on 02/28/2022. Claims 62 and 85 were canceled. Currently, claims 1-43 are pending and are currently being examined.
Drawings
The drawings are objected to because Figs. 2C and 2D have reversed reference characters 234 and 236.  In Figs. 2C and 2D, reference character 234 appears to be referencing the fluid chamber while reference character 236 appears to be referencing the drug chamber - which is opposite of what is detailed in Fig. 2B and paragraphs [0057]-[0059] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gillis (US 20020095133) in view of Smith (EP 0325492 A1)
Regarding claim 1, Gillis discloses a drug delivery device 100 for use with a urinary catheter 70 (fig. 12, drug delivery device 100 as part of a composite catheter with inner member 50 and outer member 70, paragraph 0010, “drug delivery system comprising a drug delivery device and a composite catheter”), the drug delivery device comprising:
A drug reservoir (fig. 12, drug delivery device 100, paragraph 0039, “’Drug delivery device’… comprises a drug reservoir and that facilitates movement of the drug form the drug reservoir”, paragraph 0093, “the drug delivery device 100 minimally comprises a controlled drug release device, such as an osmotic pump”) the drug reservoir comprising: 
a flexible elongate body 50 attached to the drug reservoir (fig. 12, inner member 50 of catheter connected to drug delivery device 100, paragraph 0103, “the catheter can be an extension of a drug delivery device component”, paragraph 0071, “nickel titanium alloy inner member”, which has a degree of flexibility. Also see paragraphs 0070-0071, “The outer member 70 and inner member can be made from the same materials… invention is composed of a silicone outer member”) and configured to traverse the patient’s urethra to reach the bladder (paragraph 0042, “’Treatment site’ is thus meant to include… urinary bladder”, therefore it appears to be configured to traverse the patient’s urethra), the body comprising a drug delivery lumen 53 extending therethrough and in fluid communication with the drug chamber (fig. 7A, inner lumen 53 of inner member 50, see paragraph 0090).
	Gillis is silent to the drug reservoir comprising a drug chamber containing a drug therein, a fluid chamber containing a fluid therein, and an osmotic barrier the drug chamber and the fluid chamber. Gillis further teaches that the drug delivery device is partially disposed outside the patient’s body (paragraph 0105, “at least portion of the drug delivery device retained at an accessible, external or subcutaneous site”), but fails to teach wherein the reservoir is disposed outside the patient’s body
	However, Smith teaches a drug delivery device with a drug reservoir configured to be disposed outside of a patient’s body (col. 5, lines 1-11, “The device 11 may be equipped with a strap or adhesive (not shown) for attachment to, for example, a patient's arm”) comprising: a drug chamber 12 containing a drug 20 therein (fig. 6, reservoir 12 with osmotic bodies 20), a fluid chamber 13 containing a fluid therein (fig. 6, second reservoir 13 with water), and an osmotic barrier 14 separating the drug chamber and the fluid chamber (fig. 6, semipermeable barrier 14 has wall between reservoir 13 and reservoir 12)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drug reservoir disclosed in Gillis with a drug chamber, a fluid chamber, and an osmotic barrier separating the drug chamber and the fluid chamber, as taught by Smith, for the purpose of providing a suitable means of providing a suitable force to transport the drug while simultaneously diluting it (see abstract of Smith, “A saturated solution of the agent is delivered at a constant rate from the bodies (20,30) and this solution is diluted at a constant rate by water diffusing into the device”), thereby assisting in providing a lower, safer dosage of a drug. 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drug reservoir disclosed in Gillis to be disposed outside of the patient’s body, as taught by Smith, for the purpose of providing a suitable location for the reservoir to more easily be managed or removed from the device.
Regarding claim 2, Gillis, as modified by Smith discloses wherein the drug reservoir further comprises a housing (see annotated fig. 6 of Smith below), wherein the drug chamber 12 is defined by a portion of the housing and the osmotic barrier (see annotated fig. 6 of Smith below), and wherein the fluid chamber is defined by a portion of the housing and the osmotic barrier (see annotated fig. 6 of Smith below).

    PNG
    media_image1.png
    414
    565
    media_image1.png
    Greyscale

Regarding claim 3, Gillis, as modified by Smith, discloses wherein the drug is in a solid form (see Smith, col. 2, lines 58- 62, “The agent-containing bodies may be of virtually any shape or size… including but not limited to particles, granules, beads…”)
Regarding claim 4, Gillis, as modified by Smith, discloses wherein the drug is in the form of tablets, pellets, beads, granules, or powder (see Smith, col. 2, lines 58- 62, “The agent-containing bodies may be of virtually any shape or size… including but not limited to particles, granules, beads…”).
Regarding claim 7, Gillis, as modified by Smith, discloses wherein there is fluid in the fluid chamber (see Smith, col. 4, lines 51-65), but is silent to wherein the fluid substantially fills the fluid chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Gillis, as modified by Smith, such that the fluid substantially fills the fluid chamber for the purpose of providing a suitable amount of fluid in order to dissolve the beads within the drug chamber (see Smith, col. 3, lines 33-43).
Regarding claim 8, Gillis, as modified by Smith discloses wherein the fluid comprises water (see Smith, fig. 6, second reservoir 13 comprises water).
Regarding claim 9, Gillis, as modified by Smith, discloses wherein the osmotic barrier comprises a semi-permeable wall (see Smith, col. 4, lines 13-23, “wall 14, which in this cases comprises a semipermeable membrane”).
Regarding claim 10, wherein the osmotic barrier is formed of a semi-permeable polymeric material (col. 5, lines 12-47, “Exemplary materials for the semipermeable membranes 13…. Include… polymeric epoxides”) which allows the fluid to pass therethrough but prevents the drug from passing therethrough (col. 2, lines 31-41, “semipermeable” in the sense that it is substantially more permeable to water than to agent”)
Regarding claim 11, Gillis discloses wherein the drug reservoir is configured to operate as an osmotic pump to drive the drug out of the drug chamber and through the drug delivery lumen (see Gillis, paragraph 0093, “a controlled drug release device, such as an osmotic pump”).
Regarding claim 12, Gillis discloses wherein the body is permanently attached to the drug reservoir (paragraph 0103, “the catheter of the invention can be modified to be permanently fixed to a drug delivery device (e.g., the catheter can be an extension of a drug delivery device component)”)
Regarding claim 13, Gillis discloses wherein the body 50 has a tubular shape (paragraph 0052, “The inner and outer members can be any suitable shape including, but not limited to, tubular…”)
Regarding claim 15, Gillis discloses wherein  the drug delivery device further comprises a releasable fastener configured to attach the drug delivery device to the urinary catheter (paragraph 0103, “The attachment element 25 facilitates and maintains a connection between a drug delivery device and a catheter of the invention”)
Regarding claim 16, Gillis discloses wherein the device can be used with a Foley catheter (paragraph 0042, “’Treatment site’ is thus meant to include, although is not necessarily limited to…. urinary bladder”. Therefore, it appears that the device can be used with a catheter designed to treat the urinary bladder (i.e., a Foley catheter)).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gillis in view of Smith, and in further view of Tennican (WO 2013082174).
Regarding claim 5, Gillis fails to teach wherein the drug comprises an antimicrobial agent.
However, Tennican teaches a drug delivery catheter (abstract) that delivers a drug that comprises an antimicrobial agent (paragraph 0006, “administering an antimicrobial composition via the port”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drug disclosed in Gillis to comprise an antimicrobial agent, as taught by Tenncan, for the purpose of providing a suitable means of providing disinfecting and/or therapeutic effects (paragraph 0011), thereby preventing infection that could potentially result from the catheterization process.
Regarding claim 6, Gillis fails to teach wherein the drug comprises an agent which dissolves stones.
However, Tennican teaches a urinary catheter (abstract) that delivers a drug which dissolves stones (paragraph 0028, “In still other embodiments, the antimicrobial compositions such as those described herein may be used as an irrigant to flush a catheter to prevent the buildup of biofilms and/or to break up the formation of stones)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drug disclosed in Gillis to comprise an agent which dissolves stones, as taught by Tennican, for the purpose of providing a suitable means of breaking up the formation of stones in the bladder (see Tennican, paragraph 0027).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis in view of Smith, and in further view of Magruder (US 5057318)
Regarding claim 14, Gillis is silent to wherein the body comprises a capillary tube.
However, Magruder teaches an osmotic drug delivery system (col. 3, lines 42-49) that uses an exit that comprises a capillary tube (col. 18, lines 22-32, “The exit means 13 includes at least one passageway… “at least one passageway” includes… capillary tube”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body disclosed in Gillis to comprise a capillary tube, as taught by Carter, for the purpose of providing a capillary action to delivering the drug, thereby increasing the effectiveness of the pump by providing an additional means of transporting the drug.
Claims 17-24, 27-33, 35-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Glickman (GB 2449902) in view of Smith and Gillis
Regarding claim 17, Glickman discloses a urinary catheter and drug delivery system (abstract) comprising: 
A urinary catheter 200 configured to allow urine to drain from a patient’s bladder (fig. 2, catheter 200 with drainage opening 204, see abstract), the urinary catheter comprising a flexible elongate catheter body configured to traverse the patient’s urethra to reach the bladder (paragraph 0030, “catheter is inserted either through the urethra”), the catheter body comprising a drainage lumen 201 extending therethrough (fig. 2, drainage channel 201, see abstract), and
A drug delivery device 210 configured for use with the urinary catheter (fig. 2, syringe 210 with a drug, see paragraph 0021), the drug delivery device comprising:
	A drug reservoir configured to be disposed outside of the patient’s body the drug reservoir comprising a drug chamber containing a drug therein (fig. 2, syringe has a reservoir to hold the dug for delivery, see paragraph 0021),
And the catheter comprises a drug delivery lumen 211 (fig. 2, instillation channel 211, see paragraph 0021)	
Glickman fails to teach wherein the drug reservoir comprises a fluid chamber containing a fluid therein, and an osmotic barrier separating the drug chamber and the fluid chamber, and a flexible elongate device body attached to the drug reservoir and configured to traverse the patient’s urethra to reach the bladder, the device body comprising a drug delivery lumen extending therethrough and in fluid communication with the drug chamber.
However, Smith teaches an osmotic pump configured to be disposed outside of the patient’s body (col. 5, lines 1-11“The device 11 may be equipped with a strap or adhesive (not shown) for attachment to, for example, a patient's arm”) wherein the drug delivery device comprises a drug chamber 12 containing a drug therein (fig. 6, reservoir 12 with osmotic bodies 20, see abstract), a fluid chamber 13 containing a fluid therein (fig. 6, second reservoir 13 with water), and an osmotic barrier 14 separating the drug chamber and the fluid chamber (fig. 6, semipermeable barrier 14 has wall between reservoir 13 and reservoir 12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drug delivery device disclosed in Glickman, as modified by Gillis, to comprise a drug chamber containing a drug therein, a fluid chamber containing a fluid therein, and an osmotic barrier separating the drug chamber and the fluid chamber, as taught by Smith, for the purpose of providing a suitable means of granting a controlled release of a dilute solution of an agent (see abstract of Smith, “A saturated solution of the agent is delivered at a constant rate from the bodies (20,30) and this solution is diluted at a constant rate by water diffusing into the device”), thereby preventing a higher dose of medicine than anticipated.
Moreover, Gillis teaches a drug delivery device 100 with drug reservoir for drug delivery within a catheter 70 (fig. 12, drug delivery device 100 as part of a composite catheter with inner member 50 and outer member 70, paragraph 0039, “’Drug delivery device’… comprises a drug reservoir and that facilitates movement of the drug form the drug reservoir”, paragraph 0093, “the drug delivery device 100 minimally comprises a controlled drug release device, such as an osmotic pump”), the drug reservoir comprising a flexible elongate device body 50 attached to the drug reservoir (fig. 12, inner member 50 of catheter connected to drug delivery device 100, paragraph 0103, “the catheter can be an extension of a drug delivery device component”, paragraph 0071, “nickel titanium alloy inner member”, which has a degree of flexibility. Also see paragraphs 0070-0071, “The outer member 70 and inner member can be made from the same materials… invention is composed of a silicone outer member”) and configured to traverse the patient’s urethra to reach the bladder (fig. 7A, inner lumen 53 of inner member 50, see paragraph 0090), the device body comprising a drug delivery lumen  53 extending therethrough and in fluid communication with the drug chamber (fig. 7A, inner lumen 53 of inner member 50, see paragraph 0090, also see fig. 12, inner member 50 with a lumen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drug reservoir disclosed in Glickman by adding a flexible elongate device body attached to the drug reservoir that is configured to traverse the patient’s urethra to reach the bladder, the device body comprising a drug delivery lumen extending therethrough and in fluid communication with the drug chamber, as taught by Gillis, for the purpose of providing a suitable structure for delivering a drug to the patient that increases flexibility by removing cross-sectional area associated with an integrated drug delivery lumen (paragraph 0067, “The interstitial space 60 defined by the inner and outer members enhances the flexibility of the composite catheter, e.g., by removing material from the cross-sectional area of the catheter (e.g., material that would otherwise impart some stiffness to the catheter shaft), and/or by accommodating movement of the inner and outer members relative to each other”), thereby allowing for easier navigation of the catheter within the patient.
Regarding claim 18, Glickman discloses wherein the urinary catheter is a Foley catheter (paragraph 0019, “This has several parts in common with the Foley catheter of Fig. 1, including the tip 207, the pair of inlet ports 204 at the proximal end communicating with the drainage channel 201 and the outlet port 205.”, and is therefore interpreted as a Foley-type catheter).
Regarding claim 19, Glickman discloses wherein the urinary catheter further comprises a balloon 203 attached to the catheter body and comprising an internal cavity (fig. 2, balloon 203, 203’ receives water within a cavity, see paragraph 0019), and wherein the catheter body further comprises an inflation lumen 202 extending therethrough and in fluid communication with the internal cavity (fig. 2, balloon control channel 202, see paragraph 0019)
Regarding claim 20, Glickman, as modified by Gillis, discloses wherein the drug delivery lumen 211 extends between the catheter body and the balloon (see Glickman, fig. 2, drug delivery lumen 211 between balloon 203 and drainage lumen 201, the drainage lumen 201 being part of the catheter body, also see paragraph 0021.).
Regarding claim 21, Glickman, as modified by Gillis, discloses wherein the drug delivery device 100 is attached to the urinary catheter (see Gillis, paragraph 0072, “the inner and outer members can be joined together at their ends by crimping, heat fusion, ultrasonic welding…)
Regarding claim 22, Glickman, as modified by Gillis, discloses wherein the drug delivery device is permanently attached to the urinary catheter (see Gillis, paragraph 0072, “the inner and outer members can be joined together at their ends by crimping, heat fusion, ultrasonic welding…)
Regarding claim 23, wherein the drug delivery device is removably attached to the urinary catheter (see Gillis, paragraph 0072, “The outer and inner members can be joined by a mechanical element, such as a press fit or locking element… paragraph 0104, “In another example, the attachment element is a combination of a threaded connector elements, luer lock elements…”, see fig. 12)
Regarding claim 24, wherein the drug delivery device is removably attached to the urinary catheter by one or more releasable fasteners (paragraph 0103, “The attachment element 25 facilitates and maintains a connection between a drug delivery device and a catheter of the invention”). 
Regarding claim 27, Glickman, as modified by Gillis, discloses wherein the drainage lumen extends from a distal opening to a proximal opening of the catheter body (see Gillis, fig. 2, drainage port 204 at distal opening, and port 205 as proximal opening), and wherein the drug delivery lumen extends from a distal opening to a proximal opening of the device body (paragraph 0066, “drug delivery conduit 90 of the catheter 10 is defined by the inner member 50 inner lumen”)
Regarding claim 28, Glickman, as modified by Gillis, discloses wherein the distal opening of the drug delivery lumen is distally spaced apart from the distal opening of the drainage lumen (see Glickman, fig. 2, instillation opening 212 distally spaced apart from drainage opening 204, see abstract. The instillation channel 211 would be replaced with the drug delivery lumen taught in Gillis according to the modification made in claim 17).
Regarding claim 29, Glickman, as modified by Gillis, discloses wherein the distal opening of the drug delivery lumen is adjacent the distal opening of the drainage lumen (see Glickman, fig. 2, instillation opening 212 adjacent to drainage opening 204, see abstract. The instillation channel 211 would be replaced with the drug delivery lumen taught in Gillis according to the modification made in claim 17).
Regarding claim 30, wherein the device body extends through the drainage lumen (see Gillis, fig. 12, inner member 50 within lumen 60 of outside member 70, and would extend through the drainage lumen disclosed in Glickman)
Regarding claim 31, wherein the drug is in the form of beads (see Smith, col. 2, lines 58- 62, “The agent-containing bodies may be of virtually any shape or size… including but not limited to particles, granules, beads…”).
Regarding claim 32, Glickman, as modified by Gillis and Smith, discloses wherein the drug substantially fills the drug chamber (see Smith, col. 2, lines 58-62, “agent containing bodies may be of virtually any ship or size or number so as they fit within the reservoir of the device”)
Regarding claim 33, Glickerman discloses wherein the drug comprises an antimuscarinic agent (paragraph 0027)
Regarding claim 35, Glickman, as modified by Gillis and Smith, discloses wherein there is fluid in the fluid chamber (see Smith, col. 4, lines 51-65), but is silent to wherein the fluid substantially fills the fluid chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Glickerman, as modified by Gillis and Smith, such that the fluid substantially fills the fluid chamber for the purpose of providing a suitable amount of fluid in order to dissolve the beads within the drug chamber (see Smith, col. 3, lines 33-43)
Regarding claim 36, Glickman, as modified by Gillis and Smith, discloses wherein the fluid comprises water (see Smith, fig. 6, second reservoir 13 comprises water)
Regarding claim 37, Glickman, as modified by Gillis and Smith, discloses wherein the osmotic barrier comprises a semi-permeable wall (see Smith, col. 4, lines 13-23, “wall 14, which in this cases comprises a semipermeable membrane”).
Regarding claim 38, Glickman, as modified by Gillis and Smith, discloses wherein the osmotic barrier is formed of a semi-permeable polymeric material which allows the fluid to pass therethrough but prevents the drug from passing therethrough (see Smith, col. 2, lines 31-41 , “The device is osmotically-driven, and comprises agent-containing bodies in a reservoir defined by a surrounding wall, the wall being substantially impermeable to agent… it is substantially more permeable to water than to agent”).
Regarding claim 39, Glickman, as modified by Gillis, discloses wherein the drug reservoir is configured to operate as an osmotic pump to drive the drug out of the drug chamber and through the drug delivery lumen (see Gillis, paragraph 0093, “a controlled drug release device, such as an osmotic pump… which distal end defines a drug delivery orifice”)
Regarding claim 40, Glickerman, as modified by Gillis, discloses wherein the device body is permanently attached to the drug reservoir (paragraph 0103, “The catheter of the invention can be modified to be permanently fixed to a drug delivery device”).
Regarding claim 41, Glickerman, as modified by Gillis, discloses wherein the device body has a tubular shape (see Gillis, fig. 1, inner member 50 is tubular in cross-section).
Regarding claim 43, Glickman discloses a method of administering a drug to a patient in need thereof, the method comprising:
Inserting the distal end portion 207 of a urinary catheter 200 through the patient’s urethra and positioning the distal end within the bladder (fig. 2, tip 207 of catheter 200, paragraph 0030, “First, the catheter is inserted either through the urethra”) while maintaining proximal end portions of the drug delivery device 210 and the urinary catheter positioned outside of a patient’s body (fig. 2, syringe 210 and outlet port 205 designated to remain outside of a patient’s body)
Allowing urine to drainage from the bladder through the urinary catheter (paragraph 0030, “Once the urine has drained”), and 
Delivering a drug from the proximal end portion of the drug delivery device into the bladder (paragraph 0030, “One the urine has drained… the drug is then instilled into the bladder, and the catheter is then removed from the bladder”).
Glickman fails to teach wherein the distal end portion of the drug delivery device is inserted through the patient’s urethra, or wherein the drug is delivered via osmotic pressure
However, Smith teaches a method of drug delivery (abstract) with a drug delivery device configured to be outside of the patient’s body (col. 5, lines 1-11, “device 11 may be equipped with a strap or adhesive (not shown) for attachment to, for example, a patient’s arm”) wherein the drug is delivered via osmotic pressure (col. 5, lines 1-11, “osmotic pumping action”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Smith such that the drug is delivered via osmotic pressure, as taught by Smith, for the purpose of providing a suitable means of providing a suitable force to transport the drug while simultaneously diluting it (see abstract of Smith, “A saturated solution of the agent is delivered at a constant rate from the bodies (20,30) and this solution is diluted at a constant rate by water diffusing into the device”), thereby assisting in providing a lower, safer dosage of a drug.
Glickman, as modified by Smith, fails to teach wherein the distal end portion of the drug delivery device is inserted through the patient’s urethra.
However, Gillis teaches a drug delivery device 100 in use with a drug delivery catheter 70 (fig. 12, drug delivery device 100 as part of a composite catheter with inner member 50 and outer member 70) wherein the distal end portion 52 of the drug delivery device is placed within the catheter (fig. 7, distal end 52 of the inner member within the outer member 70, see paragraph 0092)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Glickman such that the distal end portion of the drug delivery device is inserted through the catheter (and thereby inserted into the patient’s urethra), as taught and suggested by Gillis, for the purpose of providing a suitable structure for delivering a drug to the patient that increases flexibility by removing cross-sectional area associated with an integrated drug delivery lumen (paragraph 0067, “The interstitial space 60 defined by the inner and outer members enhances the flexibility of the composite catheter, e.g., by removing material from the cross-sectional area of the catheter (e.g., material that would otherwise impart some stiffness to the catheter shaft), and/or by accommodating movement of the inner and outer members relative to each other”), thereby allowing for easier navigation of the catheter within the patient.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Glickerman in view of Gillis and Smith, and in further view of Olig (US 20150196735)
Regarding claim 25, Glickerman, as modified by Gillis, fails to teach wherein the device body extends along an external surface of the catheter body.
However, Olig teaches an endoscope with a drug delivery device (abstract) wherein the drug delivery device body extends along an external surface of the endoscope (fig. 3, catheter 22 along the side of endoscope 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device body disclosed in Glickerman, as modified by Gillis, to extend along an external surface the catheter body, as taught and suggested by Olig, for the purpose of providing a suitable location to prevent the drug delivery lumen from intersecting with the drainage lumen, thereby preventing contamination of the drug being delivered. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 26, Glickerman, as modified by Gillis and Olig disclose wherein the device body is attached to the external surface of the catheter body (see Olig, fig. 3, attachment features 24 engaging catheter 22, also see paragraph 0049).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Glickerman in view of Gillis and Smith, and in further view of Tennican 
Regarding claim 34, Glickerman fails to teach wherein the drug comprises an agent which dissolves stones.
However, Tennican teaches a drug delivery catheter (abstract) that delivers a drug that comprises an antimicrobial agent (paragraph 0006, “administering an antimicrobial composition via the port”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drug disclosed in Glickerman to comprise an antimicrobial agent, as taught by Tennican, for the purpose of providing a suitable means of providing disinfecting and/or therapeutic effects (paragraph 0011), thereby preventing infection that could potentially result from the catheterization process.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Glickerman in view of Gillis and Smith, and in further view of Magruder
Regarding claim 42, Glickerman, as modified by Gillis, fails to teach wherein the device body comprises a capillary tube
However, Magruder teaches an osmotic drug delivery system (col. 3, lines 42-49) that uses an exit that comprises a capillary tube (col. 18, lines 22-32, “The exit means 13 includes at least one passageway… “at least one passageway” includes… capillary tube”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body disclosed in Gillis to comprise a capillary tube, as taught by Carter, for the purpose of providing a capillary action to delivering the drug, thereby increasing the effectiveness of the pump by providing an additional means of transporting the drug.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faxon (US 5464395 A) discloses a drug delivery catheter comprising a drug delivery device with a cannula within the lumen of the catheter.
Harper (US 6464688) discloses an osmotic pump with a flexible drug compartment attached to a catheter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781